DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I in the reply filed on February 18, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Note:  In the restriction requirement, applicant was required to elect both an invention group and a Species of invention.  While applicant elected Invention I, applicant did not elect either of Species A or B.  However, since elected Claims 1-12 are mostly directed towards Species B, the election has been treated as an election of Invention I Species B.  Thus, all elected Claims 1-12 have been examined.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 18, 2021.

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1, 5, and 9-11 are objected to because of the following informalities:  in line 11 of Claim 1, the term “at least one relevant parameter” is a relative term, a more specific clarification of what the “relevant parameter” entails would remove any issues of ambiguity here, in line 3 of Claim 5, the term “the predetermined criterion” should read –--its predetermined criterion—to clarify which criterion is being referred to here (i.e., that of the first wear value and not the third wear value), in line 6 of Claim 9, the term “the electromotive drive unit” should read –the electric motor drive unit—to be consistent with the previous claim terminology, in lines 2-3 of Claim 10, the same issue exists as in Claim 1, with the term “the relevant parameter”, and in the last line of Claim 11, the phrase “such as outside temperature” should either be deleted or reworded, as it is unclear whether this outside temperature condition is part of the claimed subject matter or not.   Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 2-4, 6-8, and 12 are objected to as being dependent upon an objected to base claim, but would be allowable if Claim 1 was rewritten to overcome its objections.
The following is a statement of reasons for the indication of allowable subject matter:  While German Patent No. DE 2011016126 to Ohlig discloses a method for operating a vehicle brake system of a vehicle, wherein the vehicle brake includes a service brake having a piston which presses a friction lining against a rotating brake disc, and wherein the vehicle brake further comprises a parking brake unit, that is designed to apply a brake force acting on the brake disc, characterized in that it is supported against the piston to press the friction lining against the brake disc, wherein the method comprises determining a first wear value that indicates wear of the friction lining of the vehicle brake by taking into account a parameter of the operational history of the vehicle and German Patent No. DE 2016010823 to Bast et al disclose a method for operating a vehicle brake system which performs a measurement of brake clearance of the friction linings by moving the parking brake unit and recording the curve of an operating parameter of the parking brake unit while moving, neither of these references taken either alone or in combination disclose that the method entails, in dependence upon whether the first wear value meets a predetermined criterion, performing a measurement of wear of the friction lining by moving the parking brake unit and determining, based on the measurement, a second wear value, which indicates wear of the friction lining of the vehicle brake.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8,997,947 to Shiraki, U.S. Patent No. 10,113,601 to Masuda, PG Publication No. 2020/0173508 to MIchels et al., U.S. Patent No. 10,807,576 to Crum, and U.S. Patent No. 10,933,848 to Bast et al all disclose methods for operating vehicle brake systems similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        03/04/21